Burke, J. This cause coming to be heard upon Claimant Cecil Calvert Odom’s request for hearing in review of the judgment entered December 19, 1988, the Court being fully advised in the premises finds: 1. That on December 21, 1988, a letter from Chloanne Greathouse, deputy clerk, and a check in the amount of $300 was sent to Cecil Calvert Odom and Louis E. Neuendorf & Associates; 2. That on January 23,1989, Claimant Cecil Calvert Odom filed with the Court of Claims a letter requesting a hearing and a review of the judgment entered; 3. That section 790.220 of the rules of the Court of Claims (74 Ill. Adm. Code 790.220) states: “A party desiring a rehearing in any case shall, within 30 days after the filing of the opinion, file with the Clerk 6 copies of his petition for rehearing. The petition shall state briefly the points supposed to have been overlooked or misapprehended by the Court, with authorities and suggestions concisely stated in support of the points.” 4. That Claimant failed to comply with said rule. It is therefore ordered: Claimant’s request is denied and the judgment entered on December 19,1988, remains in full force and effect; a draft in the amount of $300 shall be reissued, said amount being in full and complete satisfaction of Claimant’s complaint.